Plaintiffs appeal from an order denying their application for an injunction. Order reversed on the law, without costs, and motion for an injunction pendente lite granted, without costs, on the authority of People v. County of Westchester (257 App. Div. 769), decided herewith. Lazansky, P. J., Johnston, Adel and Taylor, JJ., concur; Close, J., dissents and votes to affirm the order for the reasons stated in the dissenting opinion in People v. County of Westchester (257 App. Div. at p. 773). [See post, p. 801.]